Citation Nr: 0210126	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  95-40 324	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a service-connected low back disability.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected right knee disability.  

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected dermatitis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1995 RO decision which awarded 
entitlement to service connection for a lumbosacral strain, 
wherein a noncompensable rating evaluation effective as of 
September 1, 1994 was assigned; service connection for 
calcification in the medial collateral ligament of the right 
knee, wherein a noncompensable rating evaluation effective as 
of September 1, 1994 was assigned; and service connection for 
dermatitis, wherein a noncompensable evaluation effective as 
of September 1, 1994 was assigned.  In November 1995, the 
veteran testified at a personal hearing before at the RO.  

During the pendency of this appeal, by rating actions dated 
in October 1996, the RO determined that the veteran was 
entitled to an increased rating evaluation for his service 
connected low back disability to 20 percent, effective as of 
September 1, 1994; for his service connected calcification in 
the medial collateral ligament of the right knee to 10 
percent, effective as of September 1, 1994; and for his 
service connected dermatitis to 10 percent, effective as of 
September 1, 1994.  The veteran expressed his desire to 
continue with the appeal, thus this matter was returned to 
the Board for further review.  The Board remanded the case in 
May 1998 for further development, and the case was returned 
to the Board in April 2002.  

The issues before the Board are taken to include whether 
there is any basis for "staged" ratings at any pertinent 
time, to include whether current increases are in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's service-connected low back disability as 
objectively confirmed, whether characterized as 
intervertebral disc syndrome, or limitation of low back 
motion, cannot be reasonably said to be more than moderate in 
degree.  

3.  The veteran's service-connected right knee disability is 
manifested by subjective complaints of pain and swelling and 
no objective evidence of instability.  There was essentially 
a full range of motion.  

4.  The veteran's service connected skin disability, 
diagnosed as dermatitis, affects an extensive area and is 
productive of itching.  There is no evidence of crusting, 
constant exudation, extensive lesions, or marked 
disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected low back disability have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); Veterans 
Claims Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 
Stat. 2096-2099 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et. seq. (West Supp. 2001)); 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5292, 5293, 5295 (2001).  

2. The criteria for an evaluation in excess of 10 percent for 
the veteran's right knee disability have not been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 
2096-2099 (2000) (codified as amended at 38 U.S.C.A. § 5100 
et. seq. (West Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5261, 5260 (2001).  

3.  The criteria for a disability evaluation in excess of 10 
percent for service-connected dermatitis have not been met.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. Law, No. 106-475 § 4, 114 Stat. 2096-2099 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7817 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On VA examination in November 1994, the veteran noted that he 
developed a rash on his face, feet and groin during active 
duty service.  He related that the facial and groin problems 
had disappeared but he continued to have some minor rash on 
the soles of his feet.  He said that his skin condition was 
aggravated by heat.  The veteran indicated that he had 
problems with both of his knees in recent years.  He reported 
pain and occasional swelling of the knee with increased 
activity.  The veteran noted that low back problems began 
during service in 1982.  He stated that he had recurrent low 
back pain occasionally once or twice a year and a general 
sense of vague discomfort and instability the rest of the 
time.  No sciatic radiation was reported.  On physical 
examination, the veteran demonstrated full range of motion in 
all joints except for the right great toe.  Gait and tendon 
reflexes were completely normal.  He was able to do full 
calisthenics without any difficulty whatsoever.  The skin was 
normal except there was minimal tinea pedis between the toes 
on both feet.  The diagnoses included tinea pedis.  

VA X-ray studies conducted in November 1994 reflect a small 
calcification in the medial collateral ligament of the right 
knee.  Probable degenerative disc disease at L4-5 was also 
shown.  

VA X-ray studies conducted in May 1995 reflected normal 
lordotic curvature of the lumbar spine.  Intervertebral disc 
spaces showed no evidence of compression deformity.  

On VA examination in December 1995, the veteran reported 
continued complaints of a rash which was aggravated by heat 
and high temperatures.  It was noted that even in the early 
winter, the veteran had significant dermatitis of the hands 
and feet.  He related that his skin condition had not 
responded to topical hydrocortisone-type preparations and 
antifungal medications.  The veteran reported having daily 
back pain with bilateral sciatic radiation.  He indicated 
that he experienced bilateral knee pain with swelling to a 
minimal degree with stress.  On physical examination, pain on 
motion of the right knee was shown.  Pressure on the knee and 
thigh produced sciatic pain.  Lumbar spine was normal on 
examination except for inability to flex beyond 60 degrees.  
No point tenderness was shown.  The skin reflected dermatitis 
scattered over the left hand and both feet, worse on the left 
foot.  The diagnoses included chronic dermatitis, history of 
chronic low back pain, and bilateral chronic knee pain.  

VA X-ray studies conducted in December 1995 showed normal 
knees and lumbar spine.  

VA outpatient treatment records dated from May 1995 to 
September 1996 reflect that the veteran was treated for 
complaints of chronic low back pain.  

The veteran was accorded a contract medical examination in 
December 1998.  The veteran gave a history of low back pain 
since service which was initially diagnosed as lumbosacral 
strain.  He said that standing, walking, and bending 
aggravated his back.  He has been treated in the past with 
anti-inflammatory medications and physical therapy.  He had 
flare-ups with his back with more limitation in activity 
functionally than at other times.  He did not describe any 
significant loss of usual occupation or daily activities.  
The veteran also noted a history of knee problems which began 
during service.  He stated that his right knee bothered him 
more than his left, with some swelling and giving way.  
Physical examination of the back revealed flexion of 90 
degrees, 15 degrees of lateral bending on both sides, and 20 
degrees of extension.  There did not appear to be any pain on 
flexion or extension either actively or passively.  The 
veteran did demonstrate some limitation of right lateral 
bending of the lumbar spine secondary to pain.  No definite 
spasm or muscle atrophy was noted.  The veteran had no 
spinous tenderness or fixed deformities of the back.  
Neurological examination was within normal limits.  Physical 
examination of the right knee showed flexion from 0 to 130 
degrees with some pain on full flexion.  No gross instability 
to varus/valgus or anterior/posterior stress.  No joint line 
tenderness was demonstrated.  Patellofemoral crepitation with 
retropatellar tenderness was shown in the right knee.  
Questionable mild effusion was noted.  X-ray studies of the 
lumbar spine revealed evidence of mild degenerative disc 
disease with mild degenerative arthritis.  X-rays of the 
knees were grossly normal.  The diagnoses were degenerative 
arthritis with degenerative disc disease of the lumbar spine 
and chondromalacia of the right knee, rule out internal 
derangement.  The examiner noted that the veteran did have 
degenerative arthritis of the back which was aggravated 
and/or aggravates the prior lower back disability.  

The veteran was accorded a contract skin diseases examination 
in January 1999.  The veteran related a history pruritic 
eruption that involved the left side of his face and spread 
centrally down onto his neck.  He said that the eruption 
rapidly improved by treatment with topical hydrocortisone and 
that at present, the eruption occurred only infrequently with 
hot, humid weather.  He also complained of an eruption which 
occurred on the central chest region and was characterized by 
slightly pruritic and tender papules and pustules which 
recurred with hot weather.  The veteran also noted an 
eruption on his hands and feet that persisted year round but 
was more severe during the warm and humid months of the year.  
He described the eruption as an intensely pruritic, 
blistering type eruption that seemed to spread from his feet 
to the palms of his hands.  He also noticed the onset and 
growth of thickening of the nails of both feet.  On physical 
examination, it was noted that examination of the face and 
neck revealed no acute process but only old residual 
hypertrophic scars.  Mild pseudofolliculitis barbae was 
noted.  The area of his chest showed similar clinical 
findings.  On examination of the hands, discoloration and 
dry, flaking skin was shown.  The feet had noticeable, severe 
callous formation on the lateral, medial aspect of both feet 
and on the medial aspect of the great toes.  The heels had 
some degree of callous formation as well.  There was 
inflammatory cicinae vesiculation of the soles of both feet 
along with flaking.  The nails of both feet showed severe 
thickening and debris underneath the nails.  The diagnoses 
included severe chronic tinea pedis with eruptions of the 
hands upon acute exacerbations; onychomycosis; 
onychogryposis, chronic nonspecific dermatitis of the face, 
neck, and chest, inactive at present.  

VA outpatient treatment records dated from September 1996 to 
November 1999 essentially show that the veteran received 
treatment for a variety of complaints including right 
shoulder and elbow pain.  Several records note diagnoses of 
chronic low back pain, bilateral knee pain, tinea pedis and 
seborrheic dermatitis.  


II.  Analysis

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  By virtue of the statement of the case 
and other documents issued during the pendency of the appeal, 
the veteran and his representative were give notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran 
and, in fact, it appears that all evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file.  Service medical records 
were obtained and associated with the claims file, and 
documentation in the claims file indicates that all available 
records have been forwarded.  A VA examination was conducted 
and a copy of the report is associated with the file.  No 
change in the outcome would be possible with additional 
development, notice, or examination.  There is no indication 
that there is additional evidence that could or should be 
obtained prior to adjudication of this case.  As such, the 
Board will proceed to the merits of the case.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001). When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2001).  

A.  Low Back Disability

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation under Code 5292.  A 20 
percent evaluation requires moderate limitation of motion; 
while a 40 percent evaluation, the highest given under this 
code, requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Code 5292 (2001).  

Under applicable criteria, Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Code 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  

Under Diagnostic Code 5293, a 20 percent evaluation may be 
assigned for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc), and little intermittent 
relief.  38 C.F.R. Part 4, Code 5293.  

Under Diagnostic Code 5295, lumbosacral strain, a 20 percent 
rating is assigned where there is muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  A 40 percent rating is assigned where 
the strain is severe; with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.

The evidence in this case shows that the veteran has no more 
than moderate limitation of motion of the lumbar spine with 
recurrent complaints of aching in the low back.  On 
examination, there is no radiculopathy, no paramuscular spasm 
and no tenderness of the lumbar spine.  The diagnosis was 
degenerative disc disease of the lumbar spine.  In the 
opinion of the Board, the veteran's symptoms approximate no 
more than moderate intervertebral disc syndrome which 
warrants a 20 percent evaluation.  The evidence of record 
does not show that the criteria for a rating in excess of 20 
percent for his low back disability, under any of the 
Diagnostic Codes related to the lumbar spine, have been met.  
There is no showing of symptomatology equating to severe 
lumbosacral strain, there is no showing of pronounced 
intervertebral disc syndrome, and there is no showing of 
severe limitation of motion of the lumbar spine or ankylosis.  
Therefore, the preponderance of the evidence establishes that 
the symptoms do not meet the criteria for a rating in excess 
of 20 percent at any time during the appeal period.  

The Board has also considered the veteran's complaints of 
pain, limitation of motion, and functional loss due to pain.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign a higher 
rating.  Furthermore, while the provisions of 38 C.F.R. §§ 
4.40, 4.45 (2001), require that the evaluation of a 
disability of the musculoskeletal system must take into 
account the functional loss due to pain of the damaged part 
of the system, the Board finds that the veteran's pain and 
any related functional loss is already represented by the 
current 20 percent evaluation, and that the evidence of 
record does not demonstrate a level of pain which is above 
that represented by a rating of 20 percent.  

Thus, the preponderance of the evidence clearly establishes 
that symptoms related to the veteran's service-connected back 
disability do not meet the criteria for a rating in excess of 
20 percent.  

B.  Right Knee Disability

Under Diagnostic Code 5257, a 10 percent evaluation will be 
assigned where the disability is slight impairment of the 
knee; a 20 percent for moderate impairment of the knee; and 
30 percent for severe knee impairment.  

Under Diagnostic Code 5258, an evaluation of 20 percent is 
assigned where the cartilage is dislocated, with frequent 
episodes of locking, pain, and effusion.  Under Diagnostic 
Code 5259, a 10 percent evaluation is assigned for removal of 
the semilunar cartilage, symptomatic.  

Limitations of flexion under Diagnostic Code 5260 are 
assigned a 10 percent evaluation when flexion is limited to 
45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under Code 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees.  

In this case, recent medical examinations revealed nearly 
full range of motion the right knee.  The veteran reported 
symptoms of some swelling and giving way of the knee; 
however, objective evidence of instability or recurrent 
subluxation of the right knee has not been shown.  X-ray 
studies of the right knee were grossly normal.  The Board 
finds that the objective findings of the veteran's right knee 
disability do not warrant more than a 10 percent evaluation 
at this time.  First, there is no evidence of cartilage 
dislocation with frequent episodes of locking, pain, and 
effusion into the joint on which to base a rating of 20 
percent under Code 5258.  

Further, a rating in excess of 10 percent under Code 5257 for 
the veteran's right knee disorder is not warranted on the 
basis that more than slight knee impairment has not been 
shown.  There is no current or recurrent subluxation or 
instability revealed by examination.  The Board notes that 
evidence shows essentially full range of motion of the right 
knee and in no case has the degree of limitation of flexion 
or extension been compensable under Diagnostic Codes 5260 or 
5261.  

In reaching this conclusion, the Board has considered the 
actual range of motion and the functional equivalent of the 
range of motion due to the factors expressed in DeLuca, supra 
and the regulations.  The medical evidence of record does not 
reflect the existence of pain to the extent that it limits 
flexion or extension to the degrees warranted for an 
evaluation in excess of 10 percent.  Even when every reported 
range of motion reported is accepted as correct, the reported 
ranges of motion do not support an evaluation in excess of 10 
percent.  

C.  Skin Disorder

Dermatitis is evaluated as eczema under the provisions of 38 
C.F.R. Part 4, Diagnostic Code 7817.  Code 7806 provides that 
a 10 percent rating may be assigned for eczema with 
exfoliation, exudation, or itching if it involves an exposed 
surface or extensive area.  A 30 percent rating may be 
assigned for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating requires evidence of ulceration, extensive exfoliation 
or crusting, and systemic or nervous manifestations, or that 
the condition be considered exceptionally repugnant.  See 38 
C.F.R. § 4.118, Codes 7806, 7817 (2001).  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record indicates that the veteran suffers from 
symptomatology reasonably shown to be productive of no more 
than exfoliation, exudation or itching of an exposed surface 
or extensive area.  The 1999 skin examination report noted 
that the veteran complained of pruritic eruptions on the 
hands and feet which persisted year round but were more 
severe during the warm months of the year.  The diagnostic 
impression included severe chronic tinea pedis with eruptions 
of the hands upon acute exacerbations.  Additionally, the 
Board notes that a December 1995 VA examination report noted 
dermatitis scattered over the left hand and both feet.  

The Board is of the view that the evidence reflects that a 10 
percent evaluation is more nearly indicative of the veteran's 
disability picture under the facts of this case.  Thus, the 
medical evidence fails to indicate what could reasonably be 
considered to be constant exudation and itching, extensive 
lesions or marked disfigurement as required for a 30 percent 
disability evaluation pursuant to the schedular criteria 
noted above.  Symptomatology such as extensive legions and 
marked disfigurement has simply not been shown.  Therefore, 
the Board concludes that an evaluation in excess of 10 
percent evaluation is not warranted for the veteran's 
service-connected chronic dermatitis.  


	(CONTINUED ON NEXT PAGE)





ORDER

An evaluation in excess of 20 percent for a low back 
disability is denied.  

An evaluation in excess of 10 percent for a right knee 
disability is denied.  

An evaluation in excess of 10 percent for a skin disorder is 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

